Pee Curiam.
The court entered a judgment in favor of the plaintiff for $473.64. This judgment covered the difference between the rent reserved in the lease on a garage upon which this suit was brought and the amount of rent received under a new lease, executed by the plaintiff below with a new tenant, for the months of June, July, August, September, October, November, December, 1927, and January, 1928. There were three defendants, the two tenants, Busweiler and Reese, and the Columbia Casualty Company, which company became surety to the landlord for the performance of the covenants in the lease by Busweiler and Reese.
The right of the plaintiff to recover is based upon a written lease and a bond. The defendant contends that the parties to the original lease surrendered the same, and that hence there is no liability. There is no proof of such surrender. In fact, the proofs do show that the minds of the parties never met on such a relinquishment.
The next point suggested is that the new lease was made without notice to the surety. But no notice was required under the contract. Counsel for the appellant states in his brief that the surety in this case is in an identical position with the tenant.
The judgment below should be affirmed.